Citation Nr: 1645379	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder other than carpal tunnel syndrome. 

2.  Entitlement to service connection for a right elbow disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was subsequently transferred to the Montgomery, Alabama RO. The matter was previously before the Board in October 2015, whereupon it was remanded to the RO for further development of the record.  Following an April 2016 supplemental statement of the case wherein the RO continued the denial of the claim, the matter was returned to the Board for its adjudication. 

The Board notes that during the entire period that this matter has been on appeal, the issue of entitlement to service connection for both a right wrist and right elbow disorder has been characterized as one single issue, that being entitlement to service connection for residuals of a right wrist and elbow injury.  Following the October 2015 Board remand, the RO afforded the Veteran separate VA examinations in April 2016 to evaluate the Veteran's wrist and elbow conditions.  On the wrist examination, he was diagnosed with a right wrist strain, while on the elbow examination, he was diagnosed with a right bicep rupture as well as a right lateral epicondylitis.  As a function of the Board's de novo review authority, the issue has been accordingly bifurcated into separate claims for entitlement to service connection for right wrist disorder and right elbow disorder. 

The issue of entitlement to service connection for right elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran has a right wrist disorder other than carpal tunnel syndrome, for which service connection was previously denied in an October 2015 Board decision.

CONCLUSION OF LAW

The criteria for service connection for a right wrist disorder other than carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  
VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO first provided the Veteran with pre-adjudication VCAA notice via letter dated in April 2007.  He was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers, or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, he was informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted personal statements on his behalf.  Furthermore, he was afforded an opportunity to testify at a hearing before the undersigned Veterans Law Judge in March 2013.  He has not identified any additionally available evidence for consideration. 

Pursuant to the Board's October 2015 remand, the RO was directed to return the claims file to the examiner who conducted the September 2014 VA examination, or to another similarly qualified clinician, for the purpose of providing an opinion as to whether any right wrist or right elbow disorder clearly and unmistakably preexisted service.  If so, the examiner was requested to opine as to whether either such preexisting disorder was aggravated beyond its natural progression during service.  If not, the examiner was requested to opine as to whether either such disorder was otherwise attributable to service.  Furthermore, the RO was instructed that if the examiner deemed that a VA examination was necessary one would be scheduled for the Veteran.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The RO provided the Veteran's claims file to a new qualified VA examiner and scheduled the Veteran for a VA examination to evaluate his right wrist disorder.  Based on the examination and review, the examiner offered an opinion as to whether such disorder preexisted service.  Then, based on those opinions, the examiner further opined whether the right wrist disorder was aggravated by service.  In light of the fact that the examiner decided to administer a physical examination and thoroughly reviewed the claims file and then provided the requested opinions in accordance with the Board's remand, the Board finds that the RO substantially complied with the directives of the Board remand as to each of the claims on appeal.   

As will be discussed below, the Board will not evaluate the April 2016 VA examiner's conclusions regarding the preexisting nature of the right wrist disorder as the ultimate conclusion is that the Veteran does not have a current right wrist disorder other than carpal tunnel syndrome; accordingly, as to the April 2016 VA examiner's findings regarding the current status of the Veteran's right wrist disorder, the Board concludes that the findings are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, with regards to the April 2012, September 2014, and two April 2016 addendum opinions, since the examiners who issued said opinions conducted a physical examination and supported their opinions with a thorough rationale that fully considered the evidence of record, the Board also concludes that these examinations are adequate to decide the claim.  Id. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the appellant's claim, and it being clear that the appellant has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the appellant in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran contends that he has a current right wrist disorder other than his carpal tunnel syndrome that began in service and has continued to the present day.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In support of his initial claim of right wrist disorder, the Veteran submitted an initial evaluation report dated in November 2007 from a Dr. E.B. with Southlake Orthopedics.  During the evaluation, the Veteran stated that he had symptoms of aching, pain, numbness, tingling and burning in both of his hands, although the symptoms were worse in his right hand.  According to the Veteran, he had experienced these symptoms for at least the prior 14 years.  The Veteran explicitly reported that he did not have a history of prior injury to the wrist.  After a physical examination and interview, Dr. E.B. diagnosed the Veteran with bilateral chronic carpal tunnel syndrome, with evidence of chronic denervation and neuropathy, as well as right hand median nerve neuropathy.  Thereafter, the Veteran submitted a post-operation report dated in March 2008 from UAB Highlands which appears to document his surgery for endoscopic carpal tunnel release of his left hand. 

The Veteran also submitted treatment records from the Columbiana Clinic dated from October 1991 to August 2010.  In a July 2007 outpatient record, the Veteran reported experiencing right wrist pain and right hand weakness, and was noted to have a knot on the back of his right wrist.  Thereafter, in a January 2008 outpatient record, he reported that he had a planned carpal tunnel release surgery through a workers compensation claim.  Subsequent records do not note any complaints relating to a separate right wrist disorder. 

In a nerve conduction study report dated in June 2007, a Dr. A.C. found that the study indicated left-sided carpal tunnel syndrome and probable right-sided carpal tunnel syndrome.  In a subsequent outpatient report dated in July 2007, Dr. A.C. detailed the Veteran's symptoms of wrist and hand numbness and tingling as well as worsening wrist pain over the past year.  Dr. A.C. confirmed the diagnosis of bilateral carpal tunnel syndrome 

The Veteran was first afforded a VA examination to evaluate his right wrist disorder in April 2012.  He related that he began experiencing intermittent mild pain in his right wrist following pull-up exercises that he performed at some point in 1977 while in service.  According to the Veteran he was informed that he had tendonitis of the right wrist from military medical professionals when he reported his symptoms.  His symptoms at the time of the examination were intermittent mild to moderate right wrist pain.  After a physical examination, the examiner diagnosed him with recurrent right wrist strain, with the onset being 1977.  The examiner then opined that the right wrist disorder and right elbow disorder were less likely than not incurred in or caused by service.  In support thereof, the examiner noted that there was one episode of the Veteran reporting right wrist pain while in service in May 1977.  Following that one reported occurrence, the examiner found no evidence of continued pain.  Furthermore, the examiner highlighted the fact that the Veteran reported intermittent wrist pain and that the examination found his right wrist to be essentially normal. 

During the April 2012 VA examination, the Veteran had an X-ray examination of his right wrist, which found no acute fractures or dislocations.  The examination did show tiny calcific density projects distal to the right distal ulna, but the joint spaces were preserved with no significant degenerative changes or bony erosions.  The soft tissues were unremarkable.  There was nothing noted for the impression. On the April 2012 VA examination, the examiner found that there were no significant diagnostic test findings or results from the X-ray examination, to include the lack of degenerative or traumatic arthritis.  It should be noted that on the copy of the April 2012 X-ray examination report the following is written in dark ink clearly distinct from the typewritten report: "Calcific tendonitis...a chronic inflammation of a tendon resulting from an accumulation of calcium deposits in the tissue."  This note is not signed or attributed to anyone, and so the Board cannot afford it any probative weight. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2013.  During the hearing he stated that the only symptom of his right wrist disorder was pain.  According to the Veteran, he began experiencing pain in service after a push-up exercise in 1977.  When he reported his pain he was given light duty for some time. 

The Veteran was afforded another VA examination in September 2014 in support of his right wrist disorder claim.  He reported that he was diagnosed with right wrist tendonitis while on active duty and that he previously had right wrist fracture in 1975 prior to entering the military.  His symptoms of wrist pain improved after his carpal tunnel syndrome release surgery, but he still endorsed intermittent moderately severe pain with opening jars or using a screwdriver.  Again, the examiner noted the prior X-ray examination but found no arthritis or other significant diagnostic test findings.  After the physical examination, the examiner diagnosed a right wrist strain. 

Rather than offer an opinion as to the etiology of the right wrist disorder by itself, the September 2014 examiner opined that it was less likely than not that both the right wrist disorder and carpal tunnel syndrome were incurred in or caused by service.  In support thereof, the examiner acknowledged the Veteran's reported wrist pain following the push-up exercise incident in service, but found no evidence of an ongoing wrist problem after this incident during the rest of service.  The examiner also noted the Veteran's history of a wrist fracture prior to entering service and his long history of construction and aircraft mechanic employment, which the examiner found to predispose the Veteran to wrist pain including strain, arthritis, and carpal tunnel syndrome.  The examiner concluded by stating that the Veteran's right wrist strain likely occurred as an injury prior to active duty. 

The Board notes, significantly, that service connection for right carpal tunnel syndrome was separately denied in an October 2015 Board decision.  It is for this reason that the Board has characterized the claim on appeal as a service connection claim for a right wrist disorder other than carpal tunnel syndrome.

The Veteran was most recently afforded a VA examination for his right wrist claim in April 2016 in response to the Board's October 2015 remand.  No diagnosis was given by the examiner, although pain and slight loss of range of motion and flexion strength were noted during the examination.  After the examination and a review of the claims file, the examiner opined that the right wrist disorder and the elbow disorder were less likely than not incurred in or cause by service.  In support thereof, the examiner noted the one occurrence of a right wrist strain in service and no ongoing symptoms or diagnosis of right wrist pain.  Moreover, the separation physical did not note any right wrist condition or symptoms.  The examiner further highlighted the fact that the Veteran was seen on many occasions for other musculoskeletal complaints in service.  Following service, the examiner found that the Veteran's history of employment in construction and aircraft maintenance predisposed him to carpal tunnel syndrome and arthritis. 

In an addendum opinion also dated in April 2016, the examiner set forth a diagnosis of bilateral carpal tunnel syndrome, status post right carpal tunnel syndrome release, as well as left wrist pain.  The examiner noted a medical history including a pre-service right wrist fracture as well as a right wrist strain in service and no other complaints related to a right wrist disorder during service.  The only other pertinent finding that the examiner added in this addendum was that the Veteran had a history of unrelated carpal tunnel syndrome bilaterally. 

The examiner issued another addendum opinion later in April 2016, wherein she clarified that there was no active right wrist strain and that the prior diagnosis of right wrist strain on the September 2014 examination referred to the right wrist strain in 1977.  The examiner proceeded to comment that the Veteran continued to experience symptoms of right wrist pain following his carpal tunnel syndrome release surgery and that those symptoms are due to recurrent carpal tunnel syndrome. 

A review of the Veteran's VA treatment records shows no complaints, treatment, or diagnoses related to a right wrist disorder other than the Veteran's diagnosed carpal tunnel syndrome. 

Upon consideration of the record, the Board finds that the preponderance of the evidence supports a determination that the Veteran does not have a current right wrist disorder other than carpal tunnel syndrome.  Although the Veteran has a history of symptoms of right wrist pain, weakness and numbness, these symptoms have been attributed to carpal tunnel syndrome by the April 2016 VA examiner.  Furthermore, that examiner clarified that the listed diagnosis of right wrist strain on the September 2014 VA examination referred to the prior diagnosis of right wrist strain while in service in 1977.  This conclusion is supported by the lack of any diagnoses, findings, or treatment related to a right wrist disorder other than carpal tunnel syndrome in the Veteran's post-service VA treatment records. 

The Veteran is certainly competent to describe symptoms of a right wrist disorder, to include pain, weakness, and numbness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he has not shown that he has the requisite knowledge to properly attribute his symptoms to any one disorder versus another, as such distinctions fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The post-service medical records discussed above do not contain a diagnosis of a current and chronic right wrist disorder other than carpal tunnel syndrome, for which service connection has previously been denied..  Without a diagnosis by a medical professional, there is no valid claim of service connection for such disability.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a right wrist disorder other than carpal tunnel syndrome must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right wrist disorder other than carpal tunnel syndrome is denied. 


REMAND

Regrettably, before the Board can adjudicate the bifurcated issue of entitlement to service connection for a right elbow disorder, the matter must be remanded for further development.  Specifically, a new VA examination is necessary to evaluate whether the Veteran has a current right elbow disorder. 

The Veteran was afforded two VA examinations in connection with his claim of entitlement to service connection for residuals of a right wrist and elbow injury in April 2012 and September 2014, respectively, in which the examiners did not acknowledge that the Veteran had a distinct right elbow disorder.  It was not until the Board remanded the matter in October 2015 that the RO scheduled the Veteran for separate VA examinations in April 2016 to evaluate the right elbow disorder by itself.  On that April 2016 examination, the examiner set forth a list of claimed conditions consisting of a right biceps rupture and right lateral epicondylitis.  However, the examiner did not discuss whether the Veteran currently experiences symptoms of either of these conditions.  A review of current VA treatment records show that the Veteran was complaining of and being treated for right elbow pain as recently as September 2014.  However, the outpatient record which documented this right elbow pain did not specify what condition the right elbow pain was attributable to.  Without clarification as to whether the Veteran currently has a right elbow disorder, the Board cannot adjudicate the now distinct claim of entitlement to service connection for said right elbow disorder.  A VA examination is necessary to properly diagnose the Veteran's right elbow disorder, if any, and provide an opinion as to its etiology. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records dating from September 2016 which document the Veteran's treatment for symptoms of a right elbow disorder. 

2.  Thereafter, schedule the Veteran for a new VA orthopedic examination for the purpose of providing an opinion as to the nature and etiology of any right elbow disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all opinions must be supported by a detailed rationale.

The examiner must identify all current right elbow disorders, and if deemed necessary, perform diagnostic testing to confirm each diagnosis.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  In providing any such opinions, the examiner should consider and discuss as appropriate outpatient records from the Columbiana Clinic dated from 2007 to 2010 which show diagnoses of and treatment for a right biceps rupture and an elbow lateral epicondylitis.  The examiner should also consider the April 2016 VA examination in which the examiner listed these two diagnoses.  Finally, the examiner should consider the one reported complaint of right elbow pain in September 2014 in the VA treatment records contained within the claims file.  If no current right elbow disorders are diagnosed, this determination must be explained in the context of the overall medical record and the subjective complaints of the Veteran.

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the appellant and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


